Memorandum. The order of the Appellate Division should be affirmed. The record before us shows conclusively that appellant had assigned counsel in the appeal submitted to the Appellate Division and he has had assigned counsel in this court. *623On. the facts stated in his petition the indictment upon which he was convicted by his plea of guilty in Monroe County Court, and on which he had the aid of counsel, was not pending during his prior term of incarceration in Erie County Penitentiary and could not have been tried during that period. There has been no showing of denial of a prompt trial. The general and loose allegations of coercion to plead guilty do not indicate a cause for inquiry in the habeas corpus proceeding.
Chief Judge Desmond and Judges Fuld, Van Voorhis, Burke, Scileppi, Bergan and Keating concur.
Order affirmed.